DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Victor Libert on 5/26/22.

The application has been amended as follows: 
Claim 1 is amended to read as follows:
1.  A canister assembly for a cast booster explosive, the canister assembly comprising: 
a canister body defining a canister interior, and having a canister base, 
a cap well of generally tubular configuration disposed within the canister interior, the cap well having a length, an outside diameter, an active section terminating in a distal closed end, and a proximal open end, the cap well being configured to receive therewithin a detonator comprising a shell, be disposed within the cap well with at least a portion of such explosive end section disposed in the active section of the cap well; and 
a protective sleeve surrounding  the cap well, the protective sleeve being configured to leave exposed the active section of the cap well.

Claim 11 is amended to read as follows:
11. A canister assembly for a cast booster explosive, the canister assembly comprising: 
a canister body defining a canister interior, and having a canister base, 
a cap well of generally tubular configuration disposed within the canister interior, the cap well having a length, an outside diameter, an active section terminating in a distal closed end, and a proximal open end, the cap well being configured to receive therewithin a detonator comprising a shell, 
a protective sleeve surrounding 
the canister assembly further comprising a sleeve seal mounted on the terminal end of the protective sleeve to seal the annular cap well space at the terminal end of the protective sleeve, and the base end of the protective sleeve is mounted on the canister base to seal the annular cap well space at the base end of the protective sleeve; and 
12the protective sleeve further having an inside diameter which is greater than the outside diameter of the cap well whereby to define an annular cap well space between the inside diameter of the protective sleeve and the outside diameter of the cap well.

Reasons for Allowance
Claims 1-15 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art of record, taken alone or in combination, neither discloses nor fairly teaches or suggests the recited limitations of the claimed invention including, but not limited to a canister assembly for a cast booster explosive, the assembly having a canister body defining a canister interior with a canister base, a cap well which is tubular disposed in the interior of the canister, the cap well having a length, an outside diameter, an active section terminating in a closed end an da proximal open end, the cap well configured to receive a detonator which has a shell, an explosive end section and a firing train section, the detonator being disposed in the cap well with at least a portion of the explosive end section disposed in the active section of the cap well, and specifically, a protective sleeve surrounding and enclosing a major portion of the length of the cap well and the protective sleeve configured to leave the active section of the cap well exposed. 
This statement is not intended to necessarily state all the reasons for allowance or all the details why the claims are allowed and has not been written to specifically or impliedly state that all the reasons for allowance are set forth (MPEP 1302.14).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DERRICK R MORGAN whose telephone number is (571)272-6352. The examiner can normally be reached M-F 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on 5712726874. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DERRICK R MORGAN/Primary Examiner, Art Unit 3641